Title: To Benjamin Franklin from Mary Stevenson, 5 August 1762
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Wanstead Augt. 5. 1762
I was so unfortunate to lose the pleasure of seeing you yesterday in Cravenstreet, but I don’t know whether I ought to say it was unfortunate, for I only bring you distress. My Mother tells me I made you unhappy by my Tears. Could you expect me to part from you without shedding some? I am griev’d to think I should cause you uneasiness, but you need not suffer any my account, for my grief, will cease when I hear you are happily arriv’d at Philadelphia, tho’ while you are going I cannot help being sorrowful. To know I have so valuable a Friend in the World will always afford me great pleasure tho I cannot be with him. Think on me, Dear Sir, as one whom you have made happy, and who will ever with a tender and grateful affection remain Your oblig’d, devoted humble Servant
M Stevenson
My Duty to my Mother.
 Addressed: To / Dr Franklin / Cravenstreet / Strand
